Title: To Alexander Hamilton from James Stille, 22 February 1800
From: Stille, James
To: Hamilton, Alexander


          
            Sir,
            Fort Jay 22 Feby 1800.
          
          As the first of the month the time appointed for the Muster of the Troops here—is nearly at hand I beg leave to acquaint you that Genl. Stevens who has been appointed to perform that duty is, & will be at the time absent at Albany—I shall wait your orders whether any person will supply his place—or whether the regulation Authorizing the two senior officers of a Garrison to muster the Troops, will take its course—
          As some difficulty has been & possibly may again be experienced as to prevailing upon officers of the Garrison to perform the duty of Adjt. there being no emolument arising therefrom—I beg to know how far compulsion in the Commanding offcr. in obliging each to take his routine would be authorized or proper—
          Permit me further to state to you that the person acting as qr. Master & who has acted as such for a considerable time is a Citizen—A man who as I am informed was promised the appointment of Cadet in Capt. Bishops Compy—but who has not yet recd. it—I am at a loss to know whether there is Sufficient responsibility upon him in case he Should commit a default to authorize his being continued in that capacity—
          With much Respect I have the honor to be Sir Your obt. Servt.
          
            J. Stille Capt.
             Comg
          
          Majr. Genl. Hamilton—
        